United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit                   May 12, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60612


               LAWRENCE E. GOODE, BRENDA GOODE FRENCH,

                                             Plaintiffs-Appellants,


                                VERSUS


   STATE FARM GENERAL INSURANCE COMPANY, STATE FARM INSURANCE
 COMPANY, STATE FARM FIRE & CASUALTY COMPANY, MONTYNE TINA CLAY,
    TOMMY BUFKIN, Individually and as Agents of the Aforesaid
                            Companies,


                                              Defendants-Appellees.



           Appeal from the United States District Court
             For the Southern District of Mississippi
                          3:01-CV-287-BN


Before DAVIS, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is affirmed, essentially

for the reasons stated in its thorough October 5, 2001 Opinion and

Order.

      AFFIRMED.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.